 



Exhibit 10.49
Agreement on Technical Service
     This Agreement is made and entered into this day of January 1, 2005 by and
between Sina.com Technology (China) Co. Ltd. (“Party A”) with its principle
address at Ideal Plaza, 20F, 58 North 4th Ring Road West, Haidian District,
Beijing, PRC and Beijing SINA Internet Information Services Co., Ltd (“Party B”)
with its principle address at Ideal Plaza, 18F, 58 North 4th Ring Road West,
Haidian District, Beijing, PRC .
     Whereas:

(1)   Party A is a limited company incorporated in the People’s Republic of
China (“PRC”). It posses resources and technologies for website software
development.

(2)   Party B is an internet company registered in PRC, and is engaged in the
business of internet information service;

(3)   Party A agrees to provide Party B with the corresponding online website
software application services according to and subject to the provisions of this
Agreement, including, but not limited to, technical support, technical training
and technical consultation. Party B agrees to accept the above services provided
by Party A.

     NOW, THEREFORE, in consideration of covenants and agreement herein
contained through friendly consultation, the parties hereby agree as follows:

1.   Technical services

1.1   Party A shall according to the terms in this agreement provide any
technical services (including, but not limited to, technical support, technical
training and technical consultation as well as those services listed in appendix
I) for internet information, mobile value-added services, online advertising and
other related business operated by Party B.

1.2   Party B shall provide Party A with any and all necessary assistance
including, but not limited to:

  1.2.1   Urge its employees to take proper, reasonable due diligence when using
and operating the system and the equipment;     1.2.2   Inform Party A without
any delay of any circumstance that may affect the business operation of Party B;
    1.2.3   Allow Party A and its authorized persons to access any site owned or
rented by Party B that stores any system or equipment relating to its business
operation at any reasonable time;     1.2.4   Provide any other necessary
assistance.

1.3   Both parties agreed, if necessary, the parties will meet under the
framework of the provisions of this Agreement, the technical services for the
content, services modalities,

-1-



--------------------------------------------------------------------------------



 



    technical personnel and other specific terms or adjusted accordingly.

2.   Technical Service Fees and Payment

2.1   For technical services rendered by Party A, both parties agree hereby that
the technical service fee shall be based on the following formula:      
Technical services fee = 1,000 Yuan per person per hour * number of days *
number of hours

3.   Intellectual property

3.1   Party A shall enjoy monopoly and exclusive rights to all intellectual
property rights, including but not limited to its advertising design and
development of any software copyright, arising from the implementation of this
agreement.

4.   Confidentiality

4.1   Either party shall keep any confidential material or information
(hereinafter referred to as “confidential information”) of the other party
acquired or accessed in signing or performing this agreement highly confidential
and shall not disclose, give or transfer such confidential information to any
third party, unless written approval has been obtained from the other party.

4.2   Either party shall return, destroy or dispose any document, data or
software carrying confidential information of the other party to such party in
any desirable way upon request and shall not use such confidential information
thereafterwards.

4.3   Both parties agree that regardless of changes, cancellation or termination
to the agreement, the provisions will remain in effect.

5.   Declaration and guarantee

5.1   Party A declares and guarantees

  5.1.1   Party A is a company legally incorporated and existing under the laws
of PRC;     5.1.2   Party A signs and performs the obligation prescribed in this
agreement under its authority and business scope, and has carried out proper
authorization within the company; which do not constitute any breach of any
restriction of legal documents binding upon such party     5.1.3   This
Agreement shall become effective, legally binding and enforceable on the date of
its being signed.

-2-



--------------------------------------------------------------------------------



 



5.2   Party B declares and guarantees:

  5.2.1   Party B is a company legally incorporated and existing under the laws
of PRC;     5.2.2   Party B signs and performs the obligation prescribed in this
agreement under its authority and business scope, and has carried out proper
authorization within the company; which do not constitute any breach of any
restriction of legal documents binding upon such party     5.2.3   This
Agreement shall become effective, legally binding and enforceable on the date of
its being signed.     5.2.4   Party B’s advertisements do not violate any use of
laws, regulations or governmental policies

6.   Force Majeure

6.1   When the implementation of this agreement was delayed or hampered, due to
any “Force Majeure”, the affected party shall not be liable under this agreement
to the event caused by “Force Majeure ”. “Force Majeure event” means event that
cannot be avoided, when a party had exercised reasonable control and the
affected party had already exercised reasonable attention, including but not
limited to, acts of government, natural forces, fire, explosion, geographical
changes, storms, floods, earthquakes, tidal, lightning or war. However,
financial information, insufficient funds or financing should not be considered
as event that beyond one party’s reasonable control. Party affected by the
“force majeure events” shall notify the other party the “force majeure events”
and inform the other party of the procedures necessary to implement the
responsibilities under this agreement so as to seek a waiver from this agreement
or a waiver from any responsibility under any provision of this agreement.

6.2   The affected party of the “Force Majeure event” is not liable under this
Agreement only when the affected party has made reasonable efforts to implement
feasible responsibility of this agreement. A waiver of liability is limited to
the portion of delay or hamper caused by the “Force Majeure event”. Once such
exoneration reasons rectified or remedied, both parties agreed to resume the
best efforts to make the agreement fulfilled.

7.   Effectiveness and Early Termination

7.1   This Agreement shall become effective when signed on the date stated at
the beginning paragraph of this agreement. Other than early terminated according
to this agreement, this agreement is valid for one year from January 1, 2005 to
December 31, 2005. Prior to the expiration of the initial term, this agreement
can be renewed upon written confirmation by both parties.

-3-



--------------------------------------------------------------------------------



 



7.2   Without cause harm to the rights or subsidy of the party which initiate
the termination according the laws, this agreements or other documents, either
party shall have the right to terminate this Agreement immediately by giving
written notice to the other party in the event that the other party commits any
breach of any of the provisions of this Agreement and, in the case of a breach
capable of remedy, fails to remedy the same within 30 days after receipt of a
written notice giving full particulars of the breach and requiring it to be
remedied.

8.   Settlement of Disputes and Governing Laws

8.1   The Parties shall settle with good faith all disputes regarding to
interpretation and enforcement of any provisions of this Agreement by
consultation. The disputes that are failed to be resolved by consultation shall
be referred to China International Economic and Trade Arbitration Committee for
arbitration according to its existing arbitration rules. The place of
arbitration shall be in Beijing; and the language used in arbitration shall be
Chinese. The decision of arbitration shall be final and binding upon both
parties hereto.

8.2   Laws and regulations of PRC shall be applied for conclusion, execution,
interpretation and settlement of disputes concerning this agreement.

9.   Miscellaneous

9.1   Both parties may make amendments and supplements to this Agreement in
written form, which shall be part of this Agreement with equal legal force.

9.2   If any provision of this Agreement is entirely or partially invalid or
unenforceable for the reason of violating laws or government regulations or
other reasons, the affected part of such provision shall be deemed as deleted.
But deleting the affected part of such provision shall not impose any effect
upon the legal effect of other part of such provision and other provisions of
this Agreement. The Parties shall negotiate and conclude new provision to
replace such invalid or unenforceable provision.

9.3   Without written consent from the other party, each party shall not
transfer its rights and obligations under this agreement to any third party.

     
Sina.com Technology (China) Co. Ltd.
  Beijing SINA Internet Information Services Co., Ltd.
 
   
 
   
Authorized Representative
  Authorized Representative

-4-



--------------------------------------------------------------------------------



 



Appendix 1:Contents of Technical Service
Both parties agree hereby that the contents of the technical service specified
by this agreement shall include, but not limited to, the following:

1.   Technical Support to Mobile Value-added Telecommunication

1.1   Party A agrees hereby to serve as the technical service supplier and
provide desired technical service for mobile value-added telecommunication to
party B subject to terms and conditions of this agreement, including, but not
limited to the following in connection with mobile value-added
telecommunication:

  1.1.1   Development, update and upgrade of software on client end;     1.1.2  
Development, update and upgrade of software on network server end;     1.1.3  
Technical development and maintenance of database;     1.1.4   Technical
development of system;     1.1.5   Overall designing of system;     1.1.6  
Installation and debugging of system;     1.1.7   Trial operation and testing of
system;     1.1.8   Installation and debugging of systematic expansion;    
1.1.9   Examination and maintenance of operation hardware equipment;     1.1.10
  Daily maintenance of system software;     1.1.11   Update and upgrade service
of software.

2.   Technical Support for Network Information Service

2.1   Party A agrees hereby to provide technical service in connection with
business operation of the websites to party B including, but not limited to the
following:

  2.1.1   Development, update and upgrade of software on network client end;    
2.1.2   Development, update and upgrade of software on network server end;    
2.1.3   Technical development and maintenance of database;     2.1.4   Technical
development of website system;     2.1.5   Overall designing of website system;
    2.1.6   Installation and debugging of website system;     2.1.7   Operation
and test of website system;     2.1.8   Installation and debugging of website
systematic expansion;     2.1.9   Examination and maintenance of operation
hardware equipment for the websites;     2.1.10   Daily maintenance of website
system software;     2.1.11   Update and upgrade service of website system
software.

2.2   Prepare, statistic, integrate information used by party B for network
information service including, but not limited to those concerning press,
finance and economics, science and technology, sport, entertainment, game,
fashion, education, medical treatment, sanitation, culture, professionals etc;
program database and design technical platform; assist in

-5-



--------------------------------------------------------------------------------



 



    deciding the frame and channel structure of the said contents and provide
technical update service.

2.3   Provide designing and technical support for web pages to party B and
assist party B to provide easy and friendly interface of various services such
as news, shopping, medical treatment, chat, entertainment, search and
registration to end users.

2.4   In relation to the system software provided by Party A to Party B for its
website operation, Party A shall provide Party B with instruction manual and
other information documents of the operational system software of the websites.

2.5   In the event that Party B requires assistance from Party A for its
updating of system environment of the websites including operational system
environment and database environment, Party A shall render relevant solutions.

2.6   Assist party B in settlement of problems arising from installation and
operation of operational equipment of the websites.

3.   Technical Support for Web Advertising

3.1   Party A agrees hereby to provide technical service in connection with web
advertising to party B, including, but not limited to the following:

  3.1.1   Development, update and upgrade of software for releasing network
advertisement;     3.1.2   Installation and debugging of software for releasing
network advertisement;     3.1.3   Technical maintenance of software for
releasing network advertisement;     3.1.4   Designing and making of network
advertisement;

4.   Technical Training

4.1   Party A agrees hereby to provide the following training service to party B
and its staffs:

  4.1.1   Skill training for Installation and operation of the equipment and
facilities;     4.1.2   Training Service for customers service and technology or
others;     4.1.3   Training for application of online editing software.

5.   Technical Consultation

5.1   Provide consultation service for the purchase of equipment and software
and hardware system needed for network operation developed by party B,
including, but not limited to technical advice for selection, systematic
installation and debugging of tool software, internet applications and technical
platform as well as purchase, type and performance of suitable hardware
facilities and equipment.

5.2   In relation to technology project specified by party B, Party A agrees to
provide technical consultation service including technical argument, technical
forecast, technical investigation for specific subject, report of analysis and
assessment to party B

5.3   Provide technical consultation for application of network software,
hardware, equipment and online editing software of the system set or to be set
by party B.

-6-



--------------------------------------------------------------------------------



 



5.4   Provide the following information to party B: domestic, oversea and party
B’s network service including investigation, analysis and assessment report of
trend, technology, cost and income of special network service.

5.5   Party B may make problem inquiry or function consultation on specific
technical problems through Email, telephone, fax and the engineers of party A
shall assist Party B to settle such problems for clients.

5.6   In case of any emergency out of Party B’ control, the engineers of Party A
may log into the websites via telnet to inspection and system and then solve the
problems after obtaining consent from Party A.

5.7   Party A may meet the requirements of other technical consultations
proposed by party B within its compass.

[Text ends]

 